DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ms. Na Xu on 6/21/22.
The application has been amended as follows: 
In the claims:
2. (Currently amended) A method for measuring two-phase relative permeability curve of unconventional oil reservoir, characterized in that the method comprises:
S1, selecting a target core, and making at least one two-dimensional porous seepage microscopic model according to structure of the target core;
S2, determining starting pressure gradient of the two-dimensional porous seepage microscopic model and pressure loss caused by boundary effect of the two-dimensional porous seepage microscopic model;
S3, using a ; wherein, the device comprises: two-dimensional porous seepage microscopic model; injection components connected to inlet end of the two-dimensional porous seepage microscopic model; confining pressure components arranged outside the two-dimensional porous seepage microscopic model; a camera component arranged on one side of the two-dimensional porous seepage microscopic model; back pressure components connected to outlet end of the two-dimensional porous seepage microscopic model; and outlet pressure measuring and recovery components connected to outlet end of the two-dimensional porous seepage microscopic model, to obtain relative permeability curve parameters through steady-state method; the relative permeability curve parameters comprise: oil phase relative permeability, water phase relative permeability, and oil saturation; wherein the two-dimensional porous seepage microscopic model in the device for measuring two-phase relative permeability curve of unconventional oil reservoir is made by step S1; and 
S4, drawing relative permeability curve according to the relative permeability curve parameters;
wherein, step S2 comprises:
S21, calculating proportions of different pore diameters in the two-dimensional porous seepage microscopic model, and calculating characteristic capillary diameter corresponding to the two-dimensional porous seepage microscopic model by harmonic mean method;
S22, making a corresponding capillary model according to the characteristic capillary diameter;
S23, using the capillary model to measure thickness of boundary layer when oil phase flows under different pressure gradients, and drawing a curve of thickness of boundary layer changing with pressure gradients; and
S24, using the capillary model to measure flow rate of oil phase under different pressure gradients and flow rate of water phase under different pressure gradients, and determining starting pressure gradient of the oil phase and starting pressure gradient of the water phase.
8. (Currently amended) A method for measuring two-phase relative permeability curve of unconventional oil reservoir, characterized in that the method comprises:
S1, selecting a target core, and making at least one two-dimensional porous seepage microscopic model according to structure of the target core;
S2, determining starting pressure gradient of the two-dimensional porous seepage microscopic model and pressure loss caused by boundary effect of the two-dimensional porous seepage microscopic model;
S3, using a ; wherein, the device comprises: two-dimensional porous seepage microscopic model; injection components connected to inlet end of the two-dimensional porous seepage microscopic model; confining pressure components arranged outside the two-dimensional porous seepage microscopic model; a camera component arranged on one side of the two-dimensional porous seepage microscopic model; back pressure components connected to outlet end of the two-dimensional porous seepage microscopic model; and outlet pressure measuring and recovery components connected to outlet end of the two-dimensional porous seepage microscopic model, to obtain relative permeability curve parameters through non-steady-state method; the relative permeability curve parameters comprise: oil phase relative permeability, water phase relative permeability, and oil saturation; wherein the two-dimensional porous seepage microscopic model in the device for measuring two-phase relative permeability curve of unconventional oil reservoir is made by step S1; and
S4, drawing relative permeability curve according to the relative permeability curve parameters;
wherein, step S2 comprises:
S21, calculating proportions of different pore diameters in the two-dimensional porous seepage microscopic model, and calculating characteristic capillary diameter corresponding to the two-dimensional porous seepage microscopic model by harmonic mean method;
S22, making a corresponding capillary model according to the characteristic capillary diameter;	
S23, using the capillary model to measure thickness of boundary layer when oil phase flows under different pressure gradients, and drawing a curve of thickness of boundary layer changing with pressure gradients; and
S24, using the capillary model to measure flow rate of oil phase under different pressure gradients and flow rate of water phase under different pressure gradients, and determining starting pressure gradient of the oil phase and starting pressure gradient of the water phase.
Cancel claim 15.
Cancel claim 16.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            June 21, 2022